Exhibit 10.12 2 Irv Alpert Compensation Five bonus opportunities: 1. Retention of current content licensing partnerships. 2. The following four bonus opportunities are from new sales generated in 2014. · Five percent of every new sales dollar generated up to 50% of sales plan achievement. · Ten percent of every new sales dollar generated between 50% and 100% of sales plan achievement. · A one-time bonus upon 100% achievement of sales plan. · Fifteen percent of every new sales dollar in excess of sales plan achievement.
